Title: To George Washington from Thomas Johnson, 21 September 1785
From: Johnson, Thomas
To: Washington, George



Sir.
Fred[eric]k [Md.] 21 Septr 1785.

I received your Letter of the 10th Inst, five days after it’s Date and the next Day had an Opportunity of shewing it to Mr Lee he had very lately been to see Mr Rumsay and was Spectator of several successful Blasts—Rumsay had discharged several disorderly Fellows and had but one left that he was any way desirous of getting rid of he had then about twenty Hands. Mr Lee says the Men seemed to work with Spirit and the Difficulties appear less in the progress of the Work than were expected it seems they only want more Strength.

We both think it desirable to hire Negroes as well as purchase Servants but imagine very few can be got in this State perhaps indeed they cannot be removed from hence on the Virginia Side of the Great Falls with propriety[.] we think your supply must be altogether from Virga and we are altogether unacquainted with the common Terms[.] we both must and are willing to submit this Point to yourself and the other Gent. as you are so much better informed than we are—we think their Labour will be more valuable than that of common white Hirelings—As to the Number there’s no other check as we see but Employment for them in Winter—your and the other Gents. View of the Great Falls will have enabled you to fall in with my Ideas as to beginning the Cut there or induce you to correct my Guesses[.] if we should go on I imagine we might find Employmt for 100 Hands perhaps more[.] amongst the Servants I think it would be well to have four Smiths some Carpenters and a wheel right or two—As the Season is fast approaching in which we must resolve whether to do any Thing this Winter or not I had determined to meet you at Seneca today and to have gone with you to the Great Falls Tomorrow but last Night I received a pressing Message to go to Annapolis I therefore gave up so much of my Design as to seeing the Great Falls and a very rainy Day prevents my Meeting you at Seneca to remedy it[.] as far as my Situation will allow though I would prefer half an Hours Conversation on the Subject to all I can write aday I have amused myself with writing my Ideas on the Canal and Locks in detail and making Calculations of the Expence which indeed surprizes me for it’s smallness in the Amount though I do not see where to add to bring it nearer my former Conjectures—I inclose them to you my Intention must be their Recommendation—I propose to myself the pleasure of seeing you before long.
The Butcher who was to have supplied Mr Stewards party would not enter into the Contract on my Return without being ascertained there should be 50 Rations issued I told him there was a probability of more instead of less and prevailed on him to take a Letter from me to Mr Steward[.] he set off with it but came back without going near Steward or coming to me on his Return[.] I was unwell and knew nothing of his Beh[avio]r for a Week or ten days afterwards—I fear Mr Steward has been equally disappointed about Boats Colo. Clapham has been ill

and as has been common with us this Season has had a great proportion of his people sick—he has been obliged to take his own People out of his Crop for he could not hire Hands I dare say he is as much chagrined at the delay as Mr Steward for no Body is more friendly to the Success of the Work than he is. I am Sir Your most obedt Servant

Th: Johnson

